Order reversed on the law, without costs, and motion granted, without costs. Upon the hearing it was conceded by the plaintiff that the defendant was not personally served with the summons as certified by the deputy sheriff in his certificate, upon which certificate the judgment was entered. Service upon defendant’s husband under a promise that the husband would deliver the summons to his wife was not in compliance with the provisions of section 225 of the Civil Practice Act. (O’Connell v. Gallagher, 104 App. Div. 492; Eisenhofer v. New Yorker Zeitung Pub. Co., 91 id. 94; Kramer v. Buffalo Union Furnace Co., 132 id. 415; Winslow v. Staten Island R. T. R. R. Co., 51 Hun, 298; Ives v. Darling, 210 App. Div. 521.) Hagarty, Scudder, Tompkins and Davis, JJ., concur; Lazansky, P. J., dissents and votes to affirm.